*WARNER, J.
The error assigned to the judgment of the Court below is, the overruling the motion for a new trial. The motion for a new trial was made under the provisions of the 6th Section of the 11th Article of the Constitution of 1868, on the ground, that the verdict of the jury was illegal, as being decidedly, and strongly against the weight of the evidence. According to the repeated rulings of this Court, in order to make the verdict illegal on the ground claimed by the plaintiff in error, it must have been rendered without evidence to support it, or so decidedly and strongly against the weight of the evidence, as would authorize the Court to interfere and set it aside. There being sufficient evidence in the record to support the verdict, the Court below did not err in refusing to set it aside on the ground that it was an illegal verdict.-
Let the judgment of the Court below be affirmed.